Title: From Benjamin Franklin to David Hartley, 2 February 1780
From: Franklin, Benjamin
To: Hartley, David


Dear friend,
Passy, feb. 2. 1780.
It is some time since I procured the Discharge of your Capt. Stephenson. He did not call here in his Way home. I hope he arrived safely, and had a happy Meeting with his friends and family.
I have long postponed answering your Letter of the 29th. of June. A principal Point in it, on which you seemed to desire my Opinion, was the Conduct you thought America ought to hold in Case her allies should, from Motives of ambition or resentment of former Injuries desire her to continue the War beyond what should be reasonable and consistent with her particular Interests. As often as I took up your Letter in order to answer it, this suggestion displeas’d me and I laid it down again. I Saw no Occasion for discussing such a Question at Present, nor any good End it could serve to discuss it before the Case should happen, which I believe never will happen; and I Saw Inconveniencis in discussing it. I wish therefore you had not mentioned it. For the rest, I am as much for peace as ever I was, and as heartily desirous of Seeing the War ended, as I was to prevent its Beginning; of which your Ministers know I gave a strong Proof before I left England, when in Order to an accommodation I offer’d at my own Risque, without Orders for so doing, and without knowing whether I should be own’d in doing it to pay the whole Damage of destroying the tea at Boston provided the Acts made against that Province were repealed. This offer was refused. I still think it would have been wise to have accepted it. If the Congress have therefore entrusted to others rather than to me, the Negociations for Peace, when such shall be set on foot, as has been reported; it is perhaps because they may have heard of a very singular opinion of mine, that there hardly ever existed such a thing as a bad Peace—or a good War and that I might therefore easily be induc’d to make improper Concessions. But at the same time, they and you may be assured, that I should think the Destruction of our whole Country, and the Extirpation of our whole People, preferable to the Infamy of abandoning our allies.—
As neither you nor I are at Present authoriz’d to treat of Peace, It seems to Little purpose to make or Consider Propositions relating to it. I have had so many such put into my hands that I am tired of them. I will however give your Proposal of a Ten Years Truce this Answer; that tho’ I think a solid Peace made at once, a much better thing; yet if the Truce is practicable and the Peace not, I should be for agreeing to it. At least I see at present no sufficient Reasons for refusing it, provided our allies approv’d of it. But this is merely a private Opinion of mine, which perhaps may be changed by Reasons, that at Present do not offer themselves. This however, I am clear in, that withdrawing your Troops will be best for you, if you wish a cordial Reconciliation, and that the Truce should produce a Peace. To show that it was not done by compulsion, being required, as a Condition of the Truce, they might be withdrawn beforehand for various good Reasons. But all this is idle Chat, as I am persuaded that there is no Disposition for Peace on your side, and that this War will yet last many years. I know nothing and believe nothing of any Terms offered by nor to sir H. Clinton.
The Prisoners taken in the serapis and Countess of Scarborough being all treated for in holland, and Exchanged there, I hope M. Brown’s son is now safe at home with his father. It grieved me, that the Exchange there which you may remember, I immediately proposed, was so long delayed. Much human Misery might have been prevented by a prompt Compliance. And so might a great Deal by the Execution of parole Promises taken at sea; but since I see no regard is paid to them in England, I must give Orders to our arm’d ships, who Cruise in Europe to secure their Prisoners as well as they can, and lodge them in french or spanish Prisons.— I have written something on this affair to Mr. Hodgson, and sent to him the second Passport for a Cartel to Morlaix supposing you to be out of Town. The Number of Prisoners we now have in france is not easily ascertain’d. I suppose it exceeds 100; but you may be assured that the Number which may be brought over by the Two Cartels, Shall be fully exchanged by adding to those taken by us as many as will make up the Compliment out of those taken by the french, with whom we have an Account since the Exchange in Holland of Those we carried in there, I wish therefore you would as was proposed clear your Prisons of the Americans who have been so long confined there. The Cartels that may arrive at Morlaix, will not be detain’d.
You may have heard that Accounts upon Oath have been taken in America by Order of Congress, of the British Barbarities committed there. It is expected of me to make a school Book of them, and to have 35. Prints designed here by good artists and engraved each expressing one or more of the different horrid facts, to be inserted in the Book, in order to impress the minds of Children and Posterity with a deep sense of your bloody and insatiable Malice and Wickedness. Every kindness I hear of done by an Englishman to an american Prisoner makes me resolve not to proceed in the Work, hoping a Reconciliation may yet take place. But every fresh Instance of your Devilism weakens that resolution, and makes me abominate the Thought of Reunion with such a People. You my friend have often persuaded me, and I believ’d it, that the war was not theirs nor approv’d by them. But their suffering it so long to continue, and the Wretched Rulers to remain who carry it on, makes me think you have too good an Opinion of Them. ADieu my dear friend and believe me ever, Your most affectionately
B.F.
Mr. Hartley.
